

115 HR 6186 IH: Minority Bank Advisory Committee Act of 2018 
U.S. House of Representatives
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6186IN THE HOUSE OF REPRESENTATIVESJune 21, 2018Mr. Meeks (for himself, Ms. Maxine Waters of California, Mrs. Beatty, and Mr. Evans) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo establish Minority Depository Institutions Advisory Committees, to provide advice related to
			 preserving and encouraging minority depository institutions, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Minority Bank Advisory Committee Act of 2018 . 2.Minority Depository Institutions Advisory Committees (a)EstablishmentThe Board of Governors of the Federal Reserve System, the Comptroller of the Currency, and the Federal Deposit Insurance Corporation shall each establish an advisory committee to be called the Minority Depository Institutions Advisory Committee.
 (b)DutiesEach Minority Depository Institutions Advisory Committee shall provide advice to the respective agency on meeting the goals established by section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note) to preserve the present number of minority depository institutions, preserve the minority character of minority owned institutions in cases involving mergers or acquisitions, provide technical assistance, and encourage the creation of new minority depository institutions. The scope of the Minority Depository Institutions Advisory Committees’ work shall include an assessment of the current condition of minority depository institutions, what regulatory changes or other steps the respective agencies may be able to take to fulfill the mandate of such section 308, and other issues of concern to minority depository institutions.
 (c)MembershipEach Minority Depository Institutions Advisory Committee shall consist of no more than 10 members, who—
 (1)shall serve for one two-year term; (2)shall serve as a representative of a depository institution with respect to which the respective agency is the appropriate Federal banking agency; and
 (3)shall not receive pay by reason of their service on the advisory committee, but may receive travel or transportation expenses in accordance with section 5703 of title 3, United States Code.
 (d)No termination of advisory committeesThe termination requirements under section 14 of the Federal Advisory Committee Act (5 U.S.C. app.) shall not apply to an advisory committee established pursuant to this section.
 (e)DefinitionsFor purposes of this section: (1)Minority depository institutionThe term minority depository institution has the meaning given that term under section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989.
 (2)Other definitionsThe terms appropriate Federal banking agency and depository institution have the meaning given those terms, respectively, under section 3 of the Federal Deposit Insurance Act.
				